     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 1 of 21 Page ID #:1




 1
     Gregory Peacock, Esq. (SBN 277669)
     LAW OFFICE OF GREGORY PEACOCK
 2   4425 Jamboree Road
 3   Suite 130
     Newport Beach, CA 92660
 4
     Telephone: (949) 292-7478
 5   Email: gregorypeacockesq@gmail.com
 6
     CHRISTOPHER J. MCCANN (SBN 212961)
 7   LAW OFFICES OF CHRISTOPHER J. MCCANN, APC
 8   1633 E. 4th St., Ste. 248
     Santa Ana, CA 92701
 9
     Telephone: (949) 596-0060
10   Facsimile: (949) 474-0306
11
     Attorneys for Plaintiff Jose Encinas
12

13                           UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15

16   JOSE ENCINAS,                )         Case No.
17
                                  )
           Plaintiff,             )         COMPLAINT FOR DAMAGES FOR:
18
                                  )
           vs.                    )           1. Violation Of 42 U.S.C. § 1983; Fourth
19
                                  )              Amendment Rights – Excessive /
20
     CITY OF LONG BEACH; SALVADOR )              Unreasonable Force;
21   ALATORRE; ALFREDO CHAIREZ; )             2. Violation Of 42 U.S.C. § 1983;
     FERNANDO ARCHULETA;          )              Failure To Property Train / Hire / Fire
22                                               / Discipline;
     AMANDA AKNIN; and DOES 1     )
23   through 10, inclusive,       )           3. Violation Of 42 U.S.C. § 1983;
                                  )              Monell Liability – Custom, Practice or
24
          Defendants.             )              Policy;
25
                                  )           4. Violation Of 42 U.S.C. § 1983;
26                                )              Monell Liability – Ratification
                                  )           5. California State Law Claim For
27                                               Violation Of Civil Code § 52.1;
                                  )
28                                )

                                 COMPLAINT FOR DAMAGES
                                           1
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 2 of 21 Page ID #:2




 1
                                                 ) 6. California State Law Claim For
                                                 )    Battery;
 2                                               ) 7. California State Law Claim For
 3                                               )    Negligence.
 4
                                                          JURY TRIAL DEMANDED
 5

 6         COMES NOW Plaintiff Jose Encinas and shows this honorable court the
 7
     following:
 8

 9                             JURISDICTIONAL ALLEGATIONS
10
           1.      As this action is brought under 42 U.S.C. § 1983, this court has jurisdiction
11

12
     over this case under its federal question jurisdiction pursuant to 28 U.S.C. § 1331.
13
           2.      As the incidents complained of in this action occurred within the territorial
14
     jurisdiction of this court, venue properly lies in this court pursuant to 28 U.S.C. §
15

16   1391(b)(2).
17
           3.      As Plaintiff’s claims brought under California state law arise out of the same
18

19   transactions and occurrences, and out of a common nucleus of operative facts as the
20
     Plaintiff’s federal question claims, this court has jurisdiction over the Plaintiff’s
21

22
     California State law claims under its supplemental jurisdiction under 28 U.S.C. § 1367,

23   and otherwise pursuant to Mine Workers v. Gibbs.
24
           4.      This action has been timely brought as Plaintiff’s claims were tolled during
25

26   the pendency of the underlying criminal action pursuant to Government Code § 945.3.
27

28



                                   COMPLAINT FOR DAMAGES
                                             2
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 3 of 21 Page ID #:3




 1
                                    GENERAL ALLEGATIONS
 2            5. Plaintiff Jose Encinas, hereinafter referred to as “ENCINAS” or “Plaintiff
 3
     ENCINAS,” is a natural person, who, at all times complained of in this action, resided in
 4

 5   the Central District of California.
 6
              6. Defendant City of Long Beach hereinafter also referred to as “CITY” is a
 7

 8   municipal entity located in the State of California; within the territorial jurisdiction of this
 9
     court.
10
              7. Defendant Salvador Alatorre, hereinafter also referred to as “ALATORRE”, is,
11

12   and at all times complained of herein, was, a peace officer employed by the Long Beach
13
     Police Department, acting as an individual person under the color of state law, in his
14

15   individual capacity and was acting in the course of and within the scope of his
16
     employment with Defendant CITY.
17

18
              8. Defendant Alfredo Chairez, hereinafter also referred to as “CHAIREZ”, is,

19   and at all times complained of herein, was, a peace officer employed by the Long Beach
20
     Police Department, acting as an individual person under the color of state law, in his
21

22   individual capacity and was acting in the course of and within the scope of his
23
     employment with Defendant CITY.
24

25            9. Defendant Fernando Archuleta, hereinafter also referred to as “ARCHULETA”,
26
     is, and at all times complained of herein, was, a peace officer employed by the Long
27
     Beach Police Department, acting as an individual person under the color of state law, in
28



                                    COMPLAINT FOR DAMAGES
                                              3
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 4 of 21 Page ID #:4




 1
     his individual capacity and was acting in the course of and within the scope of his
 2   employment with Defendant CITY.
 3
           10.    Defendant Amanda Aknin, hereinafter also referred to as “AKNIN”, is,
 4

 5   and at all times complained of herein, was, a peace officer employed by the Long Beach
 6
     Police Department, acting as an individual person under the color of state law, in her
 7

 8   individual capacity and was acting in the course of and within the scope of her
 9
     employment with Defendant CITY.
10
           11.    Defendants DOES 1 through 6, inclusive, are sworn peace officers and / or
11

12   police officers and/or deputy sheriffs and/or investigators and/or Special Officers and/or a
13
     dispatchers and/or some other public officer, public official or employee of defendant
14

15   CITY and/or otherwise employed by the Long Beach Police Department, who in some
16
     way committed some or all of the tortious actions (and constitutional violations)
17

18
     complained of in this action, and/or are otherwise responsible for and liable to plaintiff

19   for the acts complained of in this action, whose identities are, and remain unknown to
20
     plaintiff, who will amend his complaint to add and to show the actual names of said DOE
21

22   defendants when ascertained by plaintiff.
23
           12.    At all times complained of herein, DOES 1 through 6, inclusive, were acting
24

25   as individual persons acting under the color of state law, pursuant to their authority as
26
     sworn peace officers and/or deputy sheriffs and/or Special Officers and/or Supervisors
27
     (i.e. Sergeants, Lieutenants, Captains, Commanders, etc.) and/or dispatchers, employed
28



                                  COMPLAINT FOR DAMAGES
                                            4
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 5 of 21 Page ID #:5




 1
     by the Long Beach Police Department, and were acting in the course of and within the
 2   scope of their employment with defendant CITY.
 3
           13.    Defendants DOES 7 through 10, inclusive, are sworn peace officers and/or
 4

 5   the Chief and/or Assistant Chiefs and/or Commanders and/or Captains and/or Lieutenants
 6
     and/or Sergeants and/or other Supervisory personnel and/or policy making and/or final
 7

 8   policy making officials, employed by the Long Beach Police Department and/or
 9
     defendant City of Long Beach, who are in some substantial way liable and responsible
10
     for, or otherwise proximately caused and/or contributed to the occurrences complained of
11

12   by plaintiff in this action, such as via supervisory liability (i.e. failure to properly
13
     supervise, improperly directing subordinate officers, approving actions of subordinate
14

15   officers), via bystander liability (failing to intervene in and stop unlawful actions of their
16
     subordinates and/or other officers), and such as by creating and/or causing the creation of
17

18
     and/or contributing to the creation of the policies and/or practices and/or customs and/or

19   usages of the Long Beach Police Department for, inter alia,: 1) using excessive force; 2)
20
     unlawfully using Maglite flashlights as weapons and 3) for covering up the tortious
21

22   conduct of Long Beach Police Department officers.
23
           14.    At all times complained of herein, DOES 7 through 10, inclusive, were
24

25   acting as individual persons acting under the color of state law, pursuant to their authority
26
     as the Chief and/or the Assistant Chief and/or Captains and/or Lieutenants and/or
27
     Sergeants and/or other Supervisory personnel and/or policy making and/or final policy
28



                                   COMPLAINT FOR DAMAGES
                                             5
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 6 of 21 Page ID #:6




 1
     making officials with the Long Beach Police Department, and/or some other public
 2   official(s) with defendant CITY, and were acting in the course of and within the scope of
 3
     their employment with defendant CITY.
 4

 5         15.    At all times complained of herein, defendants DOES 7 through 10, inclusive,
 6
     were acting as individual persons under the color of state law; under and pursuant to their
 7

 8   status and authority as peace officers and/or Supervisory peace officers (as described
 9
     herein, above and below), and/or policy making peace officers, with the Long Beach
10
     Police Department and/or otherwise with defendant CITY.
11

12         16.    In addition to the above and foregoing, Defendants ALATORRE,
13
     CHAIREZ, ARCHULETA, AKNIN and DOES 1 through 6, inclusive, acted pursuant to
14

15   a conspiracy, agreement and understanding and common plan and scheme to deprive the
16
     plaintiff of his federal Constitutional and statutory rights, and California constitutional
17

18
     and statutory state law rights, as complained of in this action.

19         17.    Defendants ALATORRE, CHAIREZ, ARCHULETA, AKNIN and DOES 1
20
     through 6, inclusive, acted in joint and concerted action to deprive the plaintiff of those
21

22   rights as complained of herein; all in violation of 42 U.S.C. § 1983, and otherwise in
23
     violation of United States (Constitutional and statutory) law and California
24

25   (Constitutional and statutory) state law.
26

27

28



                                  COMPLAINT FOR DAMAGES
                                            6
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 7 of 21 Page ID #:7




 1
           18.    Said conspiracy / agreement / understanding / plan / scheme / joint action /
 2   concerted action, above-referenced, was a proximate cause of the violation of the
 3
     plaintiff’s federal and state constitutional and statutory rights, as complained of herein.
 4

 5                              FIRST CAUSE OF ACTION
 6
                             VIOLATION OF 42 U.S.C. § 1983
                          Violation of Fourth Amendment Rights -
 7           Excessive/Unreasonable Use of Force on Person / Bystander Liability
 8    (Against ALATORRE, CHAIREZ, ARCHULETA, AKNIN and DOES 1 through 6,
                                          inclusive)
 9

10         19.     Plaintiff hereby realleges and incorporates by reference the allegations
11
     set forth in paragraphs 1 through 18, inclusive, above, as if set forth in full herein.
12

13         20.      On or about September 19, 2018 Defendants ALATORRE, CHAIREZ and
14
     DOES 1 through 6, inclusive, were patrolling near the 1400 block of West 25th Street in
15
     Long Beach, California.
16

17         21.       Defendants ALATORRE, CHAIREZ and DOES 1 through 6, inclusive,
18
     allege that they witnessed ENCINAS driving in a truck which apparently failed to come
19

20   to a complete stop at a stop sign.
21
           22.       Defendants ALATORRE, CHAIREZ and DOES 1 through 6, inclusive,
22

23
     activated their forward-facing red lights and pulled ENCINAS over.

24         23.       ENCINAS complied and stopped his vehicle in an adjacent parking lot.
25
           24.       Defendants ALATORRE, CHAIREZ and DOES 1 through 6, inclusive,
26

27   exited their vehicle and approached ENCINAS.
28
           25.       Defendants ALATORRE, CHAIREZ and DOES 1 through 6, inclusive,

                                   COMPLAINT FOR DAMAGES
                                             7
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 8 of 21 Page ID #:8




 1
     then asked ENCINAS to exit the vehicle. ENCINAS complied and exited the vehicle.
 2         26.        Defendants ARCHULETA and AKNIN then arrived on scene.
 3
           27.       Not long after ENCINAS exited his vehicle, he began running from the
 4

 5   defendant police officers.
 6
           28.       Defendants ALATORRE, CHAIREZ, ARCHULETA, AKNIN and DOES
 7

 8   1 through 6, inclusive, chased after ENCINAS.
 9
           29.      Defendant ALATORRE was the first office to reach ENCINAS. As soon
10
     as ALATORRE was within striking distance of ENCINAS, ALATORRE struck
11

12   ENCINAS in the head with ALATORRE’s Maglite flashlight.
13
           30.      ENCINAS lost consciousness and fell to the ground.
14

15         31.      ALATORRE then got on top of ENCINAS and continued to strike
16
     ENCINAS with the Maglite, despite the fact that ENCINAS was unconscious and not
17

18
     resisting or assaultive to the officers.

19         32.       While on the ground, ALATORRE struck ENCINAS with the Maglite on
20
     ENCINCAS’ head, neck, shoulder and rib area.
21

22         33.       ENCINAS had lost consciousness and merely laying on the ground.
23
     ENCINAS was not resisting or assaultive towards the officers.
24

25         34.       Defendant ARCHULETA saw Defendant ALATORRE repeatedly strike
26
     ENCINAS with his Maglite.
27

28



                                   COMPLAINT FOR DAMAGES
                                             8
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 9 of 21 Page ID #:9




 1
           35.       Defendant ARCHULETA decided to join Defendant ALATORRE and
 2   struck ENCINAS with his Maglite, four times. Defendant ARCHULETA did this even
 3
     though ENCINAS had lost consciousness and was not resisting and was not assaultive
 4

 5   towards the officers.
 6
           36.        Defendant CHAIREZ then began kicking ENCINAS. Defendant
 7

 8   CHAIREZ was kicking ENCINAS, even though ENCINAS had lost consciousness and
 9
     was not resisting nor was he assaultive towards the officers.
10
           37.        Defendant AKNIN saw that Defendant ALATORRE and ARCHULETA
11

12   were repeatedly striking ENCINAS with their Maglites. Defendant AKNIN then decided
13
     to tase ENCINAS. AKNIN applied two cycles of the taser to ENCINAS. AKNIN tased
14

15   ENCINAS even though he had lost consciousness and not resisting and not assaultive
16
     towards the officers.
17

18
           38.      The defendants then handcuffed ENCINAS and arrested him.

19         39.      ENCINAS was taken to the hospital where he was treated for serious
20
     injuries he suffered as a result of the defendants’ unreasonable force.
21

22         40.    As a direct and proximate result of the actions of defendants ALATORRE,
23
     CHAIREZ, ARCHULETA, AKNIN and DOES 1 through 6, inclusive, as complained of
24

25   herein, ENCINAS: 1) was substantially physically, mentally and emotionally injured; 2)
26
     suffered great mental and emotional pain, suffering and distress, 4) incurred medical and
27

28



                                  COMPLAINT FOR DAMAGES
                                            9
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 10 of 21 Page ID #:10




 1
      psychological costs, bills and expenses and 3) incurred other special and general damages
 2    and expenses in an amount to be proven at trial which is in excess of $5,000,000.00.
 3
            41.    The actions of said defendants, and each of them, as complained of herein,
 4

 5    were committed maliciously, oppressively and in reckless disregard of ENCINAS’
 6
      constitutional rights, sufficient for an award of punitive / exemplary damages against all
 7

 8    defendants and each of them, save Defendant CITY, in an amount to be proven at trial
 9
      which is in excess of $3,000,000.00.
10
                         SECOND CAUSE OF ACTION
11
                        VIOLATION OF 42 U.S.C. § 1983
12         FEDERAL CLAIM FOR FAILURE TO PROPERLY TRAIN AND FOR
13              FAILURE TO PROPERLY HIRE / FIRE / DISCIPLINE
                               (Against CITY)
14

15          42.    Plaintiff hereby realleges and incorporates by reference the allegations set
16
      forth in paragraphs 1 through 41, inclusive, above, as if set forth in full herein.
17

18
            43.    As complained of herein above, the acts of Defendants ALATORRE,

19    CHAIREZ, ARCHULETA, AKNIN and DOES 1 through 6, inclusive, deprived
20
      ENCINAS of his rights under the laws of the United States and The United States
21

22    Constitution.
23
            44.    The training policies of CITY were not adequate to train its peace officer
24

25    employees to properly and lawfully handle situations similar to the one they were
26
      presented with when they confronted ENCINAS.
27

28



                                    COMPLAINT FOR DAMAGES
                                              10
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 11 of 21 Page ID #:11




 1
             45. Furthermore, CITY was aware of the violent propensities of the individual
 2    defendants and failed to properly discipline and/or train the defendants.
 3
                                     PREVIOUS MISCONDUCT
 4
                                      SALVADOR ALATORRE
 5

 6
             46.    Prior to September 19, 2018, CITY was aware of the violent and unlawful

 7    propensities of ALATORRE and failed to discipline, terminate and/or train him.
 8
             47.    In 2012, Perry Grays named ALATORRE as a defendant in Grays v. City of
 9

10    Long Beach, et al. 2:11-cv-07588-GAF-RZx. In that case, Mr. Grays alleged that
11
      ALATORRE and other Long Beach Police Department officers brutally beat him with
12

13    their flashlights and tasered him.
14
             48.    Grays v. City of Long Beach, et al. went to a jury and resulted in a
15
      substantial judgment against the defendants.
16

17           49.    In 2015, Nona Opstinick and Linda Sterett named ALATORRE as a
18
      defendant in Opstinick, et al. v. City of Long Beach, et al. 2:14-cv-09370-PLA. In that
19

20    case, the plaintiffs alleged that the decedent was prone on the ground and unarmed when
21
      ALATORRE shot and killed the decedent. CITY agreed to settle the case prior to trial.
22

23
             50.    In Cash v. City of Long Beach, et al. ALATORRE was sued for violently

24    beating Plaintiff Raymond Cash with his Maglite. ALATORRE caused serious injuries
25
      to Mr. Cash, including rupturing his achilles tendon. CITY settled the claims with the
26

27    Plaintiffs.
28



                                    COMPLAINT FOR DAMAGES
                                              11
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 12 of 21 Page ID #:12




 1
            51.    The Cash matter was captured on a Long Beach Police Department body
 2    worn camera and shows ALATORRE beating Mr. Cash so severely that a fellow officer
 3
      had to pull ALATORRE off of Mr. Cash.
 4

 5          52. CITY agreed to settle the Cash matter prior to trial.
 6
                                    PREVIOUS MISCONDUCT
 7                                    ALFREDO CHAREZ
 8
            53.    Prior to September 19, 2018, CITY was aware of the violent and unlawful
 9

10    propensities of CHAIREZ.
11
            54.    Defendant CHAIREZ was named as a defendant in Gonzalez v. City of
12

13    Long Beach, et al., 2:18-cv-09117-ODW-AS. In that case the Plaintiffs alleged that in
14
      September of 2017, CHAIREZ and other Long Beach Police Department officers
15
      unlawfully seized the Plaintiff and used excessive force against the Plaintiff.
16

17          55.    Defendant CHAIREZ was named as a defendant in Stefano v. City of Long
18
      Beach, et al., 2:10-cv-06202-DSF-JC. In that case the Plaintiff alleged that CHAIREZ
19

20    and other Long Beach Police Department officers unlawfully seized the Plaintiff and
21
      used excessive force against the Plaintiff.
22

23
                                    PREVIOUS MISCONDUCT
                                    FERNANDO ARCHULETA
24

25          56.    Prior to September 19, 2018, CITY was aware of the violent and unlawful
26
      propensities of CHAIREZ.
27

28



                                   COMPLAINT FOR DAMAGES
                                             12
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 13 of 21 Page ID #:13




 1
            57.    Defendant ARCHULETA was named as a defendant in Clark v. City of
 2    Long Beach, et al., 2:18-cv-05350-CAS-RAO. In that case the Plaintiff alleged that in
 3
      July of 2017, ARCHULETA used unreasonable deadly force against the Plaintiff. CITY
 4

 5    settled the claims with the Plaintiffs.
 6
            58.    Defendant ARCHULETA was named as a defendant in Estate of Gibson v.
 7

 8    City of Long Beach, et al., 2:16-cv-06962-PLA. In that case the Plaintiffs alleged that in
 9
      May of 2016, ARCHULETA unlawfully shot and killed decedent Lionel Gibson. CITY
10
      settled the claims with the Plaintiffs.
11

12          59.    CITY was deliberately indifferent to the obvious consequences of its failure
13
      to train, discipline and/or terminate its peace officer employees adequately.
14

15          60.    The failure of CITY to provide adequate training, discipline and/or
16
      terminate its officers caused the deprivation of ENCINAS’ rights by Defendants
17

18
      ALATORRE, CHAIREZ, ARCHULETA, AKNIN and DOES 1 through 6, inclusive.

19          61.    CITY’s failure to train, discipline, and/or terminate is closely related to the
20
      deprivation of ENCINAS’ rights as to be the moving force that ultimately caused
21

22    ENCINAS’ injuries.
23
            62.     As a direct and proximate result of the actions of Defendant CITY, as
24

25    complained of herein, ENCINAS: 1) was substantially physically, mentally and
26
      emotionally injured; 2) suffered great mental and emotional pain, suffering and distress,
27
      4) incurred medical and psychological costs, bills and expenses and 3) incurred other
28



                                    COMPLAINT FOR DAMAGES
                                              13
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 14 of 21 Page ID #:14




 1
      special and general damages and expenses in an amount to be proven at trial which is in
 2    excess of $5,000,000.00.
 3
                                 THIRD CAUSE OF ACTION
 4
                             [VIOLATION OF 42 U.S.C. § 1983]
 5                 Claim Against Local Governing Body Defendants Based On
 6
                             Official Policy, Practice, Or Custom
                                        (Against CITY)
 7

 8          63.    Plaintiff hereby realleges and incorporates by reference the allegations set
 9
      forth in paragraphs 1 through 62 inclusive, above, as if set forth in full herein.
10
            64.    As shown above, the actions of Defendants ALATORRE, CHAIREZ,
11

12    ARCHULETA, AKNIN and DOES 1 through 6, inclusive, deprived the plaintiff of his
13
      particular rights under the United States Constitution and under the California
14

15    Constitution, as described above.
16
            65.    At all times complained of herein, Defendants ALATORRE, CHAIREZ,
17

18
      ARCHULETA, AKNIN and DOES 1 through 6, inclusive, were acting pursuant to the

19    policies, customs, usages and practices of the Long Beach Police Department / defendant
20
      CITY: 1) for using excessive / unreasonable force on persons; 2) unlawfully using a
21

22    Maglite as a weapon; and 3) for fabricating / destroying / concealing / altering evidence
23
      in criminal and civil actions, and for otherwise “framing” persons in criminal actions, in
24

25    order to falsely and maliciously, oppressively convict innocent persons, to protect them
26
      and other police officers and supervisory personnel from civil, administrative and
27
      criminal liability and were a proximate cause of the very same California state law, and
28



                                    COMPLAINT FOR DAMAGES
                                              14
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 15 of 21 Page ID #:15




 1
      federal and state constitutional violations complained of below by the plaintiff in this
 2    action.
 3
             66.   Furthermore, Defendant CITY has had a longstanding custom, practice and
 4

 5    policy of using Matlite flashlights as weapons.
 6
             67.   In addition to the cases listed above, Feras Morad; Jane Doe (related to the
 7

 8    Brandon Precidio criminal action); Ray Webb; Porfirio Santos, were all unreasonably
 9
      beaten with Maglite flashlights by CITY peace officers.
10
             68.   Police agencies like Los Angeles Police Department have banned the use of
11

12    Maglite flashlights to prevent officers from using the instrument as a weapon.
13
             69.   Said actions of said defendants were done by them under the color of state
14

15    law.
16
             70.   As a proximate result of said defendants acting pursuant to said policies,
17

18
      customs, usages and practices of defendant CITY, above-described, said defendants

19    committed said actions complained of above.
20
             71.   As a direct and proximate result of the actions of defendant CITY,
21

22    ENCINAS: 1) was substantially physically, mentally and emotionally injured; 2)
23
      suffered great mental and emotional pain, suffering and distress, 4) incurred medical and
24

25    psychological costs, bills and expenses and 3) incurred other special and general
26
      damages and expenses in an amount to be proven at trial which is in excess of
27
      $5,000,000.00.
28



                                   COMPLAINT FOR DAMAGES
                                             15
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 16 of 21 Page ID #:16




 1
                                    FOURTH CAUSE OF ACTION
                                  [VIOLATION OF 42 U.S.C. § 1983]
 2                                 Municipal Liability – Ratification
 3                                         (Against CITY)
 4
               72.   Plaintiff hereby realleges and incorporates by reference the allegations set
 5

 6
      forth in paragraphs 1 through 71, inclusive, above, as if set forth in full herein.

 7             73.   Defendants ALATORRE, CHAIREZ, ARCHULETA, AKNIN and DOES 1
 8
      through 6, inclusive, acted under color of law.
 9

10             74.   The acts of Defendants ALATORRE, CHAIREZ, ARCHULETA, AKNIN
11
      and DOES 1 through 6, inclusive, deprived Plaintiff of his right to be free from unlawful
12

13    force.
14
               75.   Upon information and belief, a final policymaker, acting under color of law,
15
      who had final policymaking authority concerning the acts of Defendants ALATORRE,
16

17    CHAIREZ, ARCHULETA, AKNIN and DOES 1 through 6, inclusive, ratified (or will
18
      ratify) Defendants ALATORRE, CHAIREZ, ARCHULETA, AKNIN and DOES 1
19

20    through 6, inclusive, acts and the basis for them. Upon information and belief, the final
21
      policymaker knew of and specifically approved of (or will specifically approve of)
22

23
      Defendants ALATORRE, CHAIREZ, ARCHULETA, AKNIN and DOES 1 through 6,

24    inclusive, acts.
25
               76.   Upon information and belief, a final policymaker has determined (or will
26

27    determine) that the acts of Defendants ALATORRE, CHAIREZ, ARCHULETA, AKNIN
28
      and DOES 1 through 6, inclusive, were “within policy.”

                                     COMPLAINT FOR DAMAGES
                                               16
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 17 of 21 Page ID #:17




 1
            77.    On information and belief, Defendants ALATORRE, CHAIREZ,
 2    ARCHULETA, AKNIN and DOES 1 through 6, inclusive, were not disciplined,
 3
      reprimanded, retrained, suspended, or otherwise penalized in connection with the
 4

 5    unlawful acts, described above.
 6
            78.    As a direct and proximate result of the actions of Defendants CITY as
 7

 8    complained of herein, ENCINAS: 1) was substantially physically, mentally and
 9
      emotionally injured, and great physical, mental and emotional pain, suffering and
10
      distress; 2) incurred medical and psychological costs, bills and expenses, 3) incurred
11

12    expenses to repair damaged property; 4) incurred lost profits and wages, and 5) incurred
13
      other special and general damages and expenses in an amount to be proven at trial, which
14

15    is in excess of $5,000,000.00.
16
                                    FIFTH CAUSE OF ACTION
17                                Violation of Cal. Civil Code § 52.1
18
                                     Under California State Law
                                      (Against All Defendants)
19

20          79.    Plaintiff hereby realleges and incorporates by reference the allegations set
21
      forth in paragraphs 1 through 78, inclusive, above, as if set forth in full herein.
22

23
            80.    The actions of Defendants ALATORRE, CHAIREZ, ARCHULETA,

24    AKNIN and DOES 1 through 6, inclusive, as complained of herein, interfered with,
25
      and/or attempted to interfere with, by use of threats, intimidation, and coercion, the
26

27    exercise or enjoyment by Plaintiff ENCINAS of the rights secured to him by the
28
      Constitution and laws of the United States, and of the rights secured to him by the

                                    COMPLAINT FOR DAMAGES
                                              17
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 18 of 21 Page ID #:18




 1
      California Constitution and otherwise by California law, in violation of California Civil
 2    Code §52.1.
 3
            81.     Defendants ALATORRE, CHAIREZ, ARCHULETA, AKNIN and DOES 1
 4

 5    through 6, inclusive, are liable to ENCINAS for said violations of his constitutional
 6
      rights, pursuant to California Civil Code §52.1, and California Government Code
 7

 8    §§815.2(a), 815.6, 820, 820.8.
 9
            82.     As a direct and proximate result of the actions of defendants ALATORRE,
10
      CHAIREZ, ARCHULETA, AKNIN and DOES 1 through 6, inclusive e, as complained
11

12    of herein, ENCINAS: 1) was substantially physically, mentally and emotionally injured;
13
      2) suffered great mental and emotional pain, suffering and distress, 4) incurred medical
14

15    and psychological costs, bills and expenses and 3) incurred other special and general
16
      damages and expenses in an amount to be proven at trial which is in excess of
17

18
      $5,000,000.00.

19          83.     The actions of Defendants ALATORRE, CHAIREZ, ARCHULETA,
20
      AKNIN and DOES 1 through 6, inclusive, as complained of herein, were committed
21

22    maliciously, oppressively and/or in reckless disregard of Plaintiff’s constitutional rights
23
      sufficient for an award of punitive / exemplary damages against all defendants, save for
24

25    defendant CITY, in an amount to be proven at trial, in excess of $3,000,000.00.
26
            84.     In addition, as a result of the actions of Defendants ALATORRE,
27
      CHAIREZ, ARCHULETA, AKNIN and DOES 1 through 6, inclusive, as complained of
28



                                   COMPLAINT FOR DAMAGES
                                             18
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 19 of 21 Page ID #:19




 1
      herein, constituted a violation of California Civil Code § 52.1, and, therefore, plaintiff
 2    ENCINAS is entitled to an award of treble compensatory damages against said
 3
      defendants, and each of them.
 4

 5                                  SIXTH CAUSE OF ACTION
 6
                                              Battery
                                     Under California State Law
 7                                    (Against all Defendants)
 8
            85.    Plaintiffs hereby reallege and incorporate by reference the allegations set
 9

10    forth in paragraphs 1 through 84, inclusive, above, as if set forth in full herein.
11
            86.    The actions committed by ALATORRE, CHAIREZ, ARCHULETA,
12

13    AKNIN and DOES 1 through 6, inclusive, constituted the unjustified, non-consensual,
14
      use of unlawful force and violence upon Plaintiff ENCINAS, and, therefore, constituted a
15
      battery by said above-referenced defendant officers under California state law.
16

17          87.    As a direct and proximate result of the actions of Defendants ALATORRE,
18
      CHAIREZ, ARCHULETA, AKNIN and DOES 1 through 6, inclusive, Plaintiff
19

20    ENCINAS was: 1) substantially physically, mentally and emotionally injured, and
21
      suffered great physical, mental and emotional pain and suffering; 2) incurred medical and
22

23
      psychological costs, bills and expenses and 3) incurred other special and general

24    damages, including attorney’s fees, bail costs and other associated costs and expenses; all
25
      in an amount to be proven at trial in excess of $5,000,000.00.
26

27          88.    The actions by said defendants were committed maliciously and
28
      oppressively and constituted despicable conduct; sufficient for an award of punitive /

                                    COMPLAINT FOR DAMAGES
                                              19
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 20 of 21 Page ID #:20




 1
      exemplary damages against all defendants and each of them, save Defendant
 2    CITY, in an amount to be proven at trial in excess of $3,000,000.00.
 3
                                  SEVENTH CAUSE OF ACTION
 4
                                           Negligence
 5                                  Under California State Law
 6
                                     (Against All Defendants)

 7          89.    Plaintiff hereby realleges and incorporates by reference the allegations set
 8
      forth in paragraphs 1 through 88, inclusive, above, as if set forth in full herein.
 9

10          90.    As shown above, ALATORRE, CHAIREZ, ARCHULETA, AKNIN and
11
      DOES 1 through 6, inclusive, owed a duty to refrain from using excessive force against
12

13    ENCINAS.
14
            91.    As shown above, ALATORRE, CHAIREZ, ARCHULETA, AKNIN and
15
      DOES 1 through 6, inclusive, breached their duty of care to ENCINAS by failing to
16

17    refrain from using excessive force against ENCINAS.
18
            92.    Plaintiff ENCINAS had a sensory awareness of being beaten and arrested by
19

20    Defendants ALATORRE, CHAIREZ, ARCHULETA, AKNIN and DOES 1 through 6,
21
      inclusive.
22

23
            93.    Accordingly, the actions committed by Defendants as complained of herein,

24
      constituted a breach of defendants’ duty to use due care toward Plaintiff under
25

26    California State Law; negligence.
27

28



                                    COMPLAINT FOR DAMAGES
                                              20
     Case 2:20-cv-06988-JFW-AGR Document 1 Filed 08/03/20 Page 21 of 21 Page ID #:21




 1
            94.   As a direct and proximate result of the actions of defendants, Plaintiff
 2    ENCINAS: 1) was substantially physically, mentally and emotionally injured; 2) suffered
 3
      great mental and emotional pain, suffering and distress, 4) incurred medical and
 4

 5    psychological costs, bills and expenses and 3) incurred other special and general damages
 6
      and expenses in an amount to be proven at trial which is in excess of $5,000,000.00.
 7

 8          WHEREFORE, plaintiff prays for judgment as follows:
 9
                  a) For a judgment against all defendants for compensatory damages in an
10
                      amount in excess of $5,000,000.00;
11

12                b) For a judgment against all defendants, save defendant CITY, for punitive
13
                      damages in an amount in excess of $3,000,000.00;
14

15                c) For an award of reasonable attorney’s fees and costs;
16
                  d) For a trial by jury; and
17

18
                  e) For such other and further relief as this honorable court deems just and

19                    equitable.
20

21
                                                     /S/ Gregory Peacock_____ _
22                                                   GREGORY PEACOCK
23

24

25

26

27

28



                                   COMPLAINT FOR DAMAGES
                                             21
